Case 1:18-Cv-09725 Document 2 Filed 10/23/18 Page 1 of 2

JS 44C/SDNY ClVlL COVER SHEET

REV. 06/01/17
The JS»44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the C|erk of Court for the purpose of initiating the civil docket sheet.

PLA|NT|FFS DEFENDANTS
Janet Whang Barbizon School Of l\/lodeling Of Manhattan, |nc
ATTORNEYS (FlRl\/| NAME. ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (lF KNOVVN)

D. Maimon Kirschenbaum & Denise A. Schulman
Joseph & Kirschenbaum LLP
32 Broadway. Suite 601, New York, NY 10004 / (212) 688-5640

CAUSE OF ACT|ON (CiTE THE U.S. C|V|L STATUTE UNDER WH|CH YOU ARE FlLlNG AND WR|TE A BRlEF STATEN\ENT OF CAUSE)
(DO NOT C|TE JUR|SDICT!ONAL STATUTES UNLESS DlVERS|TY)

Judge Previously Assignecl
Has this action, case, or proceeding, or one essentially the same been previously &led in SDNY at any time? No-Yes|___]

lf yes, was this case Vol.[:] lnvol. m Dismissed. No [:| Yes [:] lfyes, give date & Case No.

ls THis AN m'rEnNArioNAL ARsimArioN cAsEz No E<] Yes I:l
(PLACE A/\/ [xj //\/ o/\/E BOX oleY) NATURE OF SU|T
ToRTs AcTioNs uNDER sTATurEs
coNTRAcr PERsoNAL mJuRY PERsoNAL mJuRY FoRFEnuRE/PENALW aANKRuPch oTHER sTATuTEs
l 1367 HEALTHCARE/ 375 FALsE cLAiMs
1 1 110 iNsuRANcE 1 1310A1RPLANE PHARMACEUTICAL PERSONAL 1 1525 DRUG RELATED 1 1422 APPEAL [ ]
1 1 120 MARiNE 1 1315 AiRPi_ANE PRODucT !NJURY/PRODUCT UABILITY SE,ZURE OF PROPERT¥ 25 usc 155 f 1375 Q\J' TAM
1 1 130 MiLLER AcT LiABiLiTY 1 1355 PERSONAL iNJuRY 21 U$C 881 1 1423 vviTHDRAvaL 1 1400 srATE
1 1 140 NEGOT:ABLE 1 1320 AssAuLT. LiBEL 5 PRooucT LiAEii.iTY [ 1690 OTHER 25 usc 157 REAPPORTioNMENT
1NsTRL)MENT sLANDeR 1 1355 AsBEsTos PERsoNAi. 1 1410 ANTiTRusT
1 1 150 REcovERY OF 1 1330 FEDERAL iNJuRY PRoDucT 1 1430 BANKS 5 0AN1<1NG
ovERPAYMENT 5 EMPLovERs' LiABii_n'Y PRoPERTY RiGHrs 1 1450 coMMERcE
ENFORCEMENT LiAeiLiTY 1 1450 DEPoRTArioi\i
OF JUDGMENT 1 1340 MAR|NE PERsoNAL PRoPERTY 1 1520 coPYRiGHTs 1 1470 RACKETEER 1NFi_uA
1 1151 MEDicARE AcT 1 1345 MAR|NE PRooucT 1 1530 PATENT ENCED 5 cORRuPT
1 1152 REcovERY OF LiABlLiTY 1 1370 0THER FRAUD _ oRGANizATioN AcT
DEFAUU,ED l 1350 MOTOR VEH|CLE [ 1371 TRUTH |N LEND|NG 1 1535 PATENT AeBREviATED NEW DRuG APPLIcATioN (R‘CO)
STUDENT LOANS 1 1355 MOTOR vEHtCLE l 1840 TRADEMARK 1 1450 CONSUMER CRED|T
(E)<ci_ vt-:TERANS) PRODucT LiAeiLiTY sociAL secuRiTY 1 1490 cABLE/sATELLiTE Tv
1 1 153 RECovERY 01= 1 1350 owen PERsoNAL
ovERPAYNiENT iNJuRY 1 1350 OTHER PERSONAL LABoR 1 1551 111411395111 1 1550 sECuRmEs/
oF vETERAN's 1 1352 FERSONAL 1NJuRY ~ PROPERTY DAMAGE 1 1552 BLAcK LUNG <923> coMMODmES/
BENEF1TS MED MALPRAcTicE 1 1355 PROPERTY DAMAGE 1><1 710 FAiR LABOR 1 1553 DIWc/Dlvvvv 140510)) E><cHANGE
1 1 150 sTocKHOLDERs PRoDucT LiABlL:TY sTANDARDS Acr 1 1554 ssiD TiTLE xvi
SuiTS 1 1720 LABOR/MGMT 1 1555 Rsi 1405(511
1 1 190 01HER pRisoNr-:R PETmoNs RELATiONS 1 1590 oTHER sTATuTORY
coNTRAcT 1 1453 ALIEN DETAH\JEE l 1740 RAlLWAY LABOR ACT ACT|ONS
1 1195 coNTRAcT 1 1510 NioTioNs To 1 1 751 FAM,LY MED,CAL FEDERAL TAx suiTs 1 1591 AGRicuLTuRAL Acrs
PRoDucT AcTioNs uNDER srATurEs vAcATE sENTENcE LEAVE ACT (FMLA)
LiABiLirY 25 usc 2255 1 1570 TAxEs 1u_s. Piainiirr 51
1 1 195 FRANcHisE cier RicHrs 1 1530 HABEAS coRPus 1 1790 oTHER LABOR perendam) 1 1593 EN\/1R0NMENTAL
1 1535 DEATH PENALTY LirieATioN 1 1571 ircs-min PARTY MATTERS
1 1540 MANDAi/ius 5 orHER 1 1791 EMpL RET iNc 25 usc 7509 1 1595 FREED@M 01=
f 1440 &;*;F§Hg;::;)m@ms sECuRiTY ACT (ERlsA) 1NFORMAT10N Acr
REAL PRoPERTv [ 1441 VOT|NG |MWGRAT!ON 1 1 555 ARBiTRATiON
1 1210 LAND 1 1442 EMPLOYMENT pRisoNF.R civiL RiGHTs [ ]P;g§;§$"d:'§;';¢;;§/'EW OR
cONDEMNATiON l l443 HOUSING/ 1 1452 NATuRALizATioN
1 1220 FoREcLosuRE ACCOMMODATIONS 1 1550 civiL RiGHTS APPLicATiON APPEA'~ OF AGENCY DEC'S'ON
1 1230 RENT LEASE 5 l 1445 AMER\CANS WlTH 1 1555 PRisoN COND|T\ON 1 1455 0THER1MM1@RAT10N 1 1950 CONST,TUT,ONA,_,TY OF
EJECTMENT DlSABlLlTlES - 1 1550 civii_ DETAir\iEE AcTioNs STATE STATUTES
1 1240 rome 70 LAND EMPLOYMENT conoirioNs oi= coNFINEMENT
[ 1245 TORT pRODUCT [ 1445 AMERICANS WiTH
L1AB1L,TV oisAaii.iTiEs -oTHER
1 1290 ALL oTHER l 1448 EDUCATION

REAL PROPERTY

Check if demanded in complaint
DO YOU CLA|l\/| THlS CASE |S RELATED TO A ClVlL CASE NOW PEND|NG |N S.D.N.Y.

 

 

 

 

 

CHECK 11= 1113 13 ACLASS ACT1ON AS oeFiNED BY LOCAL RuLE FOR oivisION OF BusiNESs13?
UNDER F.R.c.P. 23 iF So, STATE:
DEMAND $ OTHER JUDGE DOCKET NUN|BER

Check YES only if demanded in complaint
JURY DEMAND: §§ YES i:NO NOTE: You must also submit at the time of filing the Statement of Re|atedness form (Form lH-32).

Case 1:18-Cv-09725 Document 2 Filed 10/23/18 Page 2 of 2

(PLACE AN X //V ONE BOX ONLY) ORlG|N
»1 Odgina| 1:| 2 Removed from |:]3 Remanded [:] 4 Re1n51a1ed or m 5 Transferred from |:1 6 x:g::;:'d |:1 7 'j§:::lf:gn|?istrict
Proceedrng State Coun from R€‘Opened (Spe°'fy D's("°t) (Transferred) Magislrate Judge

Appe|iate
|:l a_ all parties represented Cmm
l:| 8 Mu|tidistrict Litigation (Dii'ect File)

m b_ Atleastone party

is pro se.
lPLACE A/\/ X //\/ ONE BOX ONLY) BASlS OF JUR|SD|CTlON lF DIVERSITY, lNchA TE
l:| 1 u.s. PLAiNTiFF 1:12 u.s. DEFENDANT l:] 3 FEDERAL ouEsTioN l4 oivERsiTY ClTIZENSHIP BELOW.

(U.S. NOT A PARTY)

C|T|ZENSH|P OF PR|NC|PAL PART!ES (FOR D|VERS|TY CASES CNLY)

(Place an [X] in one box for Piaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

C|T|ZEN OF TH|S STATE [)<] 1 [ ] ‘l C|T|ZEN OR SUBJECT OF A [ ]3[ ] 3 lNCORPORATED and PR|NC|PAL PLACE [ 15 [ ]5
FORE|GN COUNTRY OF BUSiNESS iN ANOTHER STATE

C|T|ZEN OF ANOTHER STATE [ 12 [ ]2 lNCORPORATED or PR|NClPAL PLACE [ ]4 [ )k4 FORE\GN NATlON [ ]6 [ ]6

OF BUSlNESS lN TH|S STATE

PLAiNTiFF(s) ADDRESS(ES) AND COuNTY(iEs)

D. l\/laimon Kirschenbaum / Denise A. Schu|man
C/O Joseph & Kirschenbaum LLP

32 Broadway, Suite 601

New Yorl<, NY 10004

New York Couhty

DEFENDANT($> ADDRESS<ES) AND couNTY<iEs)
Barbizon School Of l\/lodelihg Of l\/lanhattan, lnc
1384 Broadway, 17th F|oor

New York, NY 10018

New York County

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATlON IS HEREBV MADE THAT, AT THIS T|ME, l HAVE BEEN UNABLE, W|TH REASONABLE D|LlGENCE, TO ASCERTAIN
THE RES|DENCE ADDRESSES OF THE FOLLOWlNG DEFENDANTS:

COURTHOUSE ASSiGNMENT
l hereby certify that this case should be assigned to the courthouse indicated below pursuant to Loca| Ru|e for Division of Business 18, 20 or 21.

checkone; THis /Y/;€r:si-ioum BE ASSIGNED To; [:] WH|TE PLAlNS lVlANHATTAN

DATE 10/23/13 S|GNATURE OF ATTORNEY OF RECORD f\r])i\gigrizo To PRAcTiCE iN THis DisTRiCT
1><1 YES (DATE ADMiTTED Mo.06 Yr. 2009 1
RECE|PT # Attorney Bar Code # DS-3055

l\llagistrate Judge is to be designated by the C|erk of the Court.
l\/lagistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNlTED STATES DISTR|CT COURT (NEW YORK SOUTHERN)

